Cite as 2015 Ark. App. 168




                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CV-14-781



                                                 Opinion Delivered   March 11, 2015

 DEBRA CLARK                            APPEAL FROM THE ARKANSAS
                              APPELLANT WORKERS’ COMPENSATION
                                        COMMISSION
 V.                                     [NO. G210725]

 MICKEY’S SPECIAL AFFAIRS, INC.,
 AND STATE FARM FIRE &           REMANDED FOR
 CASUALTY CO.                    SUPPLEMENTATION OF THE
                      APPELLEES RECORD AND ADDENDUM


                          BRANDON J. HARRISON, Judge

       Debra Clark appeals the decision of the Arkansas Workers’ Compensation

Commission (the Commission) that found she did not prove (1) that she suffered

compensable injuries to her back, right shoulder, or right knee; (2) entitlement to

reasonable and necessary medical treatment of her back, right shoulder, or right knee; (3)

entitlement to additional treatment of her cervical spine; and (4) entitlement to additional

temporary-total disability (TTD) benefits. She generally argues that the Commission’s

decision is not supported by substantial evidence. We cannot reach the merits of her

appeal due to deficiencies in the record and addendum.

       In workers’ compensation cases, a compensation order or award of an

administrative law judge (ALJ) or a single commissioner becomes final unless a party to the
                                             1
                                 Cite as 2015 Ark. App. 168


dispute, within thirty days from the receipt by him or her of the order or award, petitions

in writing for a review by the full commission of the order or award. Ark. Code Ann. §

11-9-711(a)(1) (Repl. 2012). Likewise, an order or award of the Commission becomes

final unless a notice of appeal is filed within thirty days from the date of the receipt of the

order or award of the Commission. Ark. Code Ann. § 11-9-711(b)(1)(A). The timely

filing of a notice of appeal is jurisdictional. U.S. Bank v. Milburn, 352 Ark. 144, 100
S.W.3d 674 (2003).

       The record in this case does not contain the return receipt of the ALJ’s order; thus

it cannot be known from a review of the record whether the appeal to the Commission

was timely. Therefore, we direct the Commission to supplement the record to include

this return receipt within thirty days from the entry of this order.

       In addition, our rules clearly state that the addendum shall contain documents in

the record on appeal that are essential for the appellate court to confirm its jurisdiction, to

understand the case, and to decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(8) (2014).

Here, the notices of appeal from the ALJ to the Commission and from the Commission to

this court are included in the record, but they are not included in the addendum. And

once the record is supplemented to include the missing return receipt, it will need to be

placed in the addendum. Clark has seven days after the record is supplemented to file a

supplemental addendum. Ark. Sup. Ct. R. 4-2(b)(4).

       Remanded for supplementation of the record and addendum.
       WHITEAKER and VAUGHT, JJ., agree.
       Debra Clark, pro se appellant.
       Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellees.



                                              2